Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-21-00524-CV

                                            Janet THOME,
                                               Appellant

                                                    v.

                         GUADALUPE- BLANCO RIVER AUTHORITY,
                                       Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 19-1094-CV-A
                             Honorable Jan P. Patterson, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios Justice

Delivered and Filed: July 20, 2022

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal, stating that she no longer wishes to pursue

it. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1), 43.2(f); Caballero

v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.) (en

banc) (per curiam).

                                                     PER CURIAM